Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 1 of 9 Pg

  
 

   
 

EXHIBIT

ss _

  

Richard M Sobel, MD, MPH
101 Passage Point
Peachtree City, Georgia 30269
Hutton Banks
Attorney at Law
1038 North Ninth

Monroe, LA 71201

Re: Medical Standards/EMTALA review: Aaliyah Henderson. Matter of Henderson v. Willis
Knighton Medical Center

I am corresponding to provide you my current expert opinion(s) regarding whether the
care Aaliyah Henderson received as documented in the medical records of the WK South
Emergency Department (the ER) on 2/10/18 was compliant with standards consistent with
EMTALA. I am aware that the records you have submitted are not fully complete and that
further discovery is on-going. My opinions are based on the available information. These
opinions may be subject to revision based on future information received. Notwithstanding, my
opinions are expressed to a reasonable degree of medical certainty.

Thus far, I have received and reviewed:

1. The Willis Knighton Medical Center (WK) South medical records of Aaliyah
Henderson (the patient) 4/21/14 through 2/10/18;

2. WK Bossier record following patient transfer;

3. The respective Complaint filed in the Western District of Louisiana alleging
EMTALA non-compliance by WK South;

4. A “Protocol for Oxygen Administration” represented to be from the WK Hospital
System;

5. The post-mortem examination of Aaliyah Henderson;

Before proceeding, I would like to outline my professional background and foundation
for providing expert opinion related to this patient’s care and emergency department
management. The standards I will describe respect the medical and hospital standards and
consistent with the applicable Federal Regulation, EMTALA (42 U.S.C.A. § 1395dd).

As detailed in my Curriculum Vitae, I received my medical degree from New York
Medical College in 1980. I completed my first year of post graduate medical training in Internal
Medicine/Primary Care at the University of Maryland Hospital in Baltimore, MD in 1981. This
was followed by a residency in Emergency Medicine at Emory University/Grady Memorial
Hospital in Atlanta, Georgia in 1984. I also received a US Public Health Service Fellowship and

1
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 2 of 9 PagelD #: 152

Masters in Public Health (MPH degree) from the Johns Hopkins School of Public Health in
1982.

I have practiced as an emergency physician continuously for more than three decades. I
am Board Certified by the American Board of Emergency Medicine through 2026. I have served
academic appointments in various institutions. My prior teaching program appointments include
the Orlando Health Care System, Residency Program in Emergency Medicine, University of
Alabama, Department of Internal Medicine, Montgomery, Alabama, the University of Florida
School of Medicine, Department of Anesthesia, Shands Hospital Gainesville, Florida and Emory
University Department of Emergency Medicine, Emergency Medicine Residency Program,
Atlanta, Georgia.

I have previously served a wide variety of medical administrative positions. They
include medical director of hospital and :academic emergency departments, medical contract
management corporations, various hospitals and emergency medical services (EMS)
organizations. I have been a member of hospital committees providing administrative oversight,
utilization review and quality assurance regarding medical standards and emergency department
operations. I have served as a peer reviewer for medical boards, professional review
organizations, medical services management companies and hospitals.

I have had many years of prior administrative medical experience. As a medical director
of several emergency departments, I have been engaged in the review process of appropriateness
of medical screening, stabilization and patient transfers. I have been previously involved in the
creation of policies and procedures relating to hospital compliance with medical and
administrative standards consistent with EMTALA. I have reviewed many such hospital Policies
and Procedures as a Medical or Regional Director for contract management organizations. I
understand that compliance with the EMTALA Statute is a “Condition of Participation” for
Hospitals participating in the Medicare Program of the United States.

I have participated in the training of nurses, paramedics and physicians of many
specialties related to compliance with EMTALA guidelines. All practicing emergency
physicians must understand the basic principles and provisions of EMTALA; is a core concept
guiding daily emergency medical practice. Appropriate medical screening and stabilization of
emergency medical conditions are the cornerstones of the practice of Emergency Medicine.

You have specifically asked me to opine as to whether the care and treatment of Aaliyah
Henderson was consistent with medical and emergency department standards as they exist in
February of 2018 consistent with the expectations for standard care by an emergency physician
and/or emergency department under reasonable medical practice consistent with 42 U.S.C.A. §
1395dd (EMTALA).

My opinions regarding medical and administrative emergency department standards are
not legal opinions. I will offer opinions or medical review as I would for any peer review or
State or Governmental Organization designated inquiry. I will outline my opinions concerning
medical and administrative standards relative to EMTALA. I have served as a professional
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 3 of 9 PagelD #: 153

reviewer for the Georgia Health Care Foundation; the Professional Review Organization
engaged to provide EMTALA reviews of care in Georgia by a Medical Review Officer which I

qualify as.

I am qualified to provide you expert opinion regarding standard emergency medical
practice and administrative operations of Emergency Departments/Hospitals and those related to
EMTALA. Please refer to my Curriculum Vitae for additional details.

I will briefly outline general terms and principles regarding the related standards of
medical and administrative practice which are generated by EMTALA. I have studied the
EMTALA statute and the “Interpretative Guidelines”, published by the Centers for Medicare and
Medicaid Services, the Report to Congressional Committees regarding EMTALA. I have also
reviewed posted guidance relating to professional medical reviewers (“VIII. Task 6- Professional
Medical Review”, Interpretive Guidelines). I have reviewed prior judicial decisions regarding
EMTALA complaints and previously served as an expert.

EMTALA was enacted by Congress in 1986 as part of the Consolidated Omnibus Budget
Reconciliation Act (COBRA) of 1985 (42 U.S.C. §1395dd). The original intent of the law was
to prevent hospitals from transferring uninsured or Medicaid patients to public hospitals without,
at a minimum, providing a medical screening examination to ensure they were stable for transfer.
EMTALA has been further clarified and/or defined by a memorandum provided by the Center
for Medicaid and State Operations/Survey and Certification Group (Ref: S&C-04-34). “The
interpretive guidelines serve to interpret and clarify the responsibilities of Medicare participating
hospitals in emergency cases. Simply put, the “Interpretive Guidelines” outline conditions of
participation for hospitals under EMTALA, further guidance, definition and clarifications of the
obligations of Hospitals under EMTALA.

According to the “Interpretive Guidelines” the integral obligations for medical evaluation
and management under EMTALA are:

1. Any individual who comes to the emergency department with request for evaluation
must receive a medical screening examination to determine whether an emergency
medical condition exists;

2. Ifan emergency medical condition exists, treatment must be provided until the
emergency medical condition is stabilized to the degree possible utilizing a
participating Hospital’s resources;

3. When medical screening has or should have predictably determined that an
emergency medical condition exists, the hospital must provide stabilizing treatment
within its capability and capacity;

4, Ifthe hospital does not have adequate capability to address emergency medical
condition(s), the patient may be transferred to another hospital. This in generally
contingent on the transferring facility reasonably utilizing the available resources
toward stabilization of the patient;
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 4o0f 9 PagelD #: 154

5.

A patient may then be transferred with an unstabilized or partially stabilized
emergency medical condition only when the risks are reasonably outweighed by the
expected benefits and the transferring hospital has provided due efforts within its

capacity.

Certain medical terminology is defined by EMTALA and/or the Interpretive Guidelines

to include:

1.

Emergency Medical Condition: “Emergency medical condition" (EMC) means a
medical condition manifesting itself by acute symptoms of sufficient severity
(including severe pain, psychiatric disturbances, and/or symptoms of substance
abuse) such that the absence of immediate medical attention could reasonably be

expected to result in:

a. Placement of the health of the individual (or, with respect to a pregnant
woman, the health of a woman or her unborn child) in serious jeopardy;

b. Serious impairment to any bodily functions;

c. Serious dysfunction of any bodily organ or part; or;

d. With respect to a pregnant woman who is having contractions. That there is
inadequate time to effect a safe transfer to another hospital before delivery or
that the transfer may pose a threat to the health or safety of the woman or the
unborn child;

Medical Screening Exam: A “medical screening examination” is the process required
to reach, with reasonable clinical confidence, the point at which it can be determined
whether a medical emergency does or does not exist. If a hospital applies in a non-
discriminatory manner (i.e., a different level of care must not exist based on payment
status, race, national origin) a screening process that is reasonably calculated to
determine whether an emergency medical condition exists, it has met its obligations
under the Emergency Medical Treatment and Labor Act EMTALA). Depending on
the patient’s presenting symptoms, the medical screening examination represents a
spectrum of care ranging from a simple process involving only a brief history and
physical examination to a complex process that also involves performing ancillary
studies and procedures such as (but not limited to) advances and simple clinical
laboratory tests, CT scans, and/or other diagnostic tests and procedures. A medical
screening examination often is an extended process which may require hours to
complete. The emergency department care must reflect this type of evaluation and
treatment should continue until the patient is stabilized or transferred to a higher level
of care if this is medically indicated;

Stabilization: As per the Interpretive Guidelines, “To stabilize” with respect to an
emergency medical condition, is to either provide medical treatment of the condition
necessary in order to assure, within reasonable medical probability, that no material
deterioration of the condition is likely to result from, or occur during, the transfer of
the individual from a facility. A patient will be deemed stabilized if the treating
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 5 of 9 PagelD#: 155

physician in the emergency department/hospital has determined, within reasonable
clinical confidence, that the emergency medical condition has been resolved. For
patients whose emergency medical condition has not been resolved, the determination
of whether they are reasonably stable for transfer may when the transferring Hospital
has utilized their medically appropriate resources or services.

Factual Summary

Aaliyah Henderson (the patient) was a 4-year-old African-American female with a
history of bronchopulmonary dysplasia (BPD) related to premature birth at 27 weeks. She
suffered from “asthma” as diagnosed by her primary care provider diagnosed at 2 years old.

The patient was cared for by her mother who administered home nebulized bronchodilator
treatments. Aaliyah had multiple visits to WK Bossier and South emergency departments. She
was frequently treated with Rocephin, a 3" generation cephalosporin by emergency department
visits. There is no history of serious bacterial infection found documented in the available
records from the WK system.

BPD and asthma were associated with multiple visits to the WK emergency departments
for exacerbation of the child’s bronchospasm requiring nebulized bronchodilator therapy and
corticosteroids. The patient was however, neither steroid dependent nor on home oxygen. She
did have several emergency admissions to WK. She was admitted for exacerbation of her
respiratory disease twice within the prior 6 months of her last visits to the WK emergency
department on 2/10/18.

Sharon Tran, MD, a pediatric hospitalist, comments in her discharge summary for
Aaliyan’s 7/15-16/17 admission; the patient was “tachypneic with respirations in the 30’s and
oxygen saturation of 91%. She improved clinically and remained on room air and here
respiratory distress resolved.”

WK has a written policy regarding oxygen administration of supplemental oxygen to
pediatric patients. According to the “O2 [oxygen] Protocol”, pediatric patients with clinical
signs of hypoxemia [low blood oxygen] and an oxygen saturation of 95% or less should have the
administration of supplemental oxygen. If there is clinical recovery of the patient, a
reassessment of the child oxygen saturation should occur within 12 hours. If the oxygen
saturation is maintained at 95% or greater, it may be discontinued. The WK oxygen protocol
emphasizes the importance of reassessment of the patient’s clinical and oxygen saturation status;
their ability to maintain their oxygenation saturation is necessary prior to discontinuance of
supplemental oxygen.

On 2/10/18 at 01:54 (a.m.), Jennifer Alexander (Aaliyah’s mother), arrived at the WK
South ER with the patient. Aaliyah had awoken about midnight with difficulty in breathing. The
patient had been admitted in July 2017 under similar circumstances and again in August. She
had been seen on 12/6/17 at the WK South emergency department for a milder exacerbation of
bronchospasm and discharged.
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 6 of 9 PagelD #: 156

Aaliyah presented in a “tripod” position with frank respiratory distress. Per Susan
Rainer, RN at 02:05, she was “distressed”, “uncomfortable” and “anxious”. The tripod
position is a physical stance which may be the hallmark of children experiencing respiratory
distress. In the tripod position, the child sits on the gumey leaning forward and supporting the
upper body with hands on the knees or on the surface. The tripod position is thought to optimize
the mechanics of respiration by taking advantage of the accessory muscles of the neck and upper
chest to get more air into the lungs. Emergency physicians immediately recognize that a child
adopting the tripod position is a likely indication of severe respiratory distress and impending
respiratory failure.

The patient was designated given a triage score of “2” indicating “emergent” condition
by nursing. Vital signs at 02:05 showed a rapid heart and respiratory rate of 156 and 36
respectively. Oxygen saturation measured by a pulse-oximeter device was quite low for a child
at 91%.

Nurse Rainer comments “I took care of her the other day” referring to a “Quick Care visit
for cough after which an antibiotic (Z-Pak) was prescribed”. She continues, “gave breathing
treatment at home with no relief, pt currently sitting in tripod position.” At 02:04 a DuoNeb
breathing treatment was ordered. At 02:11, Nurse Rainer further documents, “Respiratory effort
is labored, with retractions, using tripod position. Respiratory pattern is tachypnea Airway is
patent. Breath sounds with wheezes bilaterally.”

02:13, David Easterling, MD is assigned as Aaliyah’s emergency physician. Dr.
Easterling notes a history of breathing difficulties at midnight and a recent clinic visit. He states,
“nurses notes reviewed and confirmed”. His physical exam documented at 02:33 to the contrary
indicates, “the patient does not display signs of respiratory distress”. Only noted to be abnormal
by Dr. Easterling is “wheezing, that is mild”. No documentation of the patient’s presentation in
the tripod position with respiratory distress by the emergency physician even though he states
nursing notes “reviewed and confirmed”. To the contrary, the emergency physician reports “no
use of accessory muscles” inconsistent with the patient’s previously reported tripod positioning
by Nurse Rainer. It is medically implausible that the patient could be found with myriad signs of
respiratory distress by nursing and no findings by the emergency physician some 2 minutes later.
Notwithstanding, there is simply no specific mention of the nursing finding of severe respiratory
distress found in the documentation by Dr. Easterling.

Dr. Easterling does note under data interpreted, “room air observed by me at the bedside
is 91%”. This low reading was found at 02:05 when the patient first presented. At 02:32, Nurse
Rainer notes after the breathing treatment with 100% [oxygen], “No adverse reaction;
Respiratory status improved, tolerated well”. There is no documentation of a physician
reassessment of the patient’s breath sounds after the initial exam in the child’s records.

Dr. Easterling ordered an influenza test and an x-ray of the patient’s chest. The influenza
test was negative. The emergency physician noted the chest x-ray to show “perihilar infiltrates”.
Another breathing treatment with albuterol was ordered at 03:11 and administered at 03:16.
There is no pre or post treatment respiratory assessment found by the emergency physician,
nurse or the respiratory therapist. At 03:23, Aaliyah’s vital signs indicate a faster than normal
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 7 of 9 PagelD #: 157

range pulse and breathing rate of 145 and 34 respectively. The pulse-oximetry was then
documented to be “99%”.

Typically, a breathing treatment will last for 5-10 minutes. It was administered as
documented with high flow oxygen (“100%” as documented) to Aaliyah Henderson. 99% was
not a room air oxygen saturation; it was not documented as a room air reading and was measured
during or shortly after high flow oxygen administration. A valid room air saturation would
require 20-30 minutes of “wash-out” time after high flow oxygen is discontinued as it takes some
time for oxygen to dissipate from the bloodstream.

- At 03:44, a steroid injection (dexamethasone 4 mg) was administered to Aaliyah. At
03:59, Nurse Rainer documents no adverse reaction. It is well known that steroids require
substantially more time than 15 minutes to exert a clinical effect. However, this patient will not
receive the benefit of reasonable observation for steroid effect.

At 03:52, Dr. Easterling ordered the patient’s discharge. There is no respiratory exam
documented by the emergency physician proximate to this time. At 03:59, nurse Rainer began
the discharge process. At 04:00, she notes “No adverse reaction. Tolerated well” with respect to
the dexamethasone shot and closed the patient’s chart.

Aaliyah Henderson returned to the ER via ambulance approximately 3 hours later.
According to WK South emergency department nursing notes, Aaliyah suffered a witnessed
respiratory arrest at 06:51 approximately 3 hours after her discharge. The patient unfortunately
arrived with CPR in progress. Fixed and dilated pupils were noted, consistent with hypoxic
brain injury or death. The patient was intubated by John Horan, MD and further resuscitated.
Vital signs returned with a blood pressure of 86/50 and a heart rate of 147 with assisted
breathing. The patient was transferred to WK Bossier for ICU admission.

At WK Bossier, on 2/15/18, a nuclear medicine brain scan showed no flow. This and
other studies were consistent with the child’s brain death. Records from WK Bossier are
incomplete. However, it is evident that Aaliyah Henderson suffered predictable multisystem
failure. On 2/16/18, she was pronounced brain dead. The family then consented for organ
procurement.

An autopsy performed on 2/19/18 revealed bronchiolitis and bronchopneumonia, an
enlarged heart and the presence of “respirator brain” or anoxic brain injury. The patient had
donated multiple internal organs.

General Summary

My opinion based on the information I have reviewed is that WK South Emergency
Department did not provide reasonable medical screening and emergency stabilization for
Aaliyah Henderson a child presenting with severe respiratory distress, an obvious emergency
medical condition. This occurred despite staff's knowledge of her dire condition on initial
presentation. She was discharged very prematurely when further medical screening and
emergency stabilization was required. Within reasonable medical certainty, Aaliyah was
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 8 of 9 PagelD #: 158

discharged with persistent status asthmaticus, an unstabilized emergency medical condition.
Thus, her discharge was not compliant with emergency medical and hospital standards as
promulgated by EMTALA. Furthermore, the patient’s discharge occurred with the staff's
knowledge that she was in severe respiratory distress less than 2 hours prior. The nurse,
respiratory therapist, if one participated in care, and emergency physician at WK South did not
comply with usual and customary hospital, medical and nursing standards which would have
been consistent with adequate medical screening and emergency stabilization, the core principles

of the EMTALA guidelines.

Breaches of applicable standards of care and practice related to EMTALA

Dr. Easterling and/or the staff of WK South breached the standards of care consistent
with EMTALA guidelines in the following manners:

1. Failure of the emergency physician to properly obtain and/or annotate an adequate
history of the patient’s present illness and presentation to the WK South ER. This
is an essential aspect of adequate medical screening;

2. Failure to properly perform and/or record an adequate re-examination of the
child’s respiratory status by the emergency physician and nursing staff. This is
required for adequate medical screening and emergency stabilization of a patient
with status asthmaticus;

3. Failure to recognize, consistent with WK’s “Oxygen Protocol”, that reasonable
period of observation with favorable room air oxygen saturations in a pediatric
patient is required before supplemental oxygen can be properly discontinued.
Again, this is part and parcel of the medical screening and emergency
stabilization process;

4. Failure to properly medically screen the patient for room air oxygen levels after
high flow oxygen nebulizers. This was required to even consider the possibility of
discharge of this child. Aaliyah Henderson was discharged in violation of
EMTALA principles with an unstabilized emergency medical condition, that is,
persistent status asthmaticus;

5. Failure to properly regard the presentation of a 4-year-old child with a failure of
home nebulizers treatment, chronic lung disease and multiple previous admissions
to the Hospital with tripoding, other signs of respiratory distress, hypoxia,
tachycardia and tachypnea as presenting with an emergency medical condition
which certainly requires overnight observation or admission. This was required
as part of medical screening of this patient. The emergency physician’s notes do
not reflect his personal recognition of the child’s presenting condition. To
Case 5:19-cv-00163-EEF-MLH Document 26-5 Filed 02/27/20 Page 9 of 9 PagelD #: 159

discharge a patient safely in less than 2 hours is inconsistent with EMTALA as
stabilization of such a patient required many more hours, even days;

6. Failure to properly re-assess and document the patient’s respiratory status. This
caused or contributed to her discharge with an unstabilized emergency medical
condition;

5. Failure to discharge the patient with a respiratory rate within the normal range and

resolution of her fast heart rate. Failure to discharge the patient with a
persistently normal room air oxygen saturation. Discharge of the patient occurred
prematurely without resolution of her status asthmaticus. Thus, the patient was
discharged with an unstabilized emergency medical condition, that is, persistent
status asthmaticus;

5, Knowledge of discharge of the patient with an unstabilized emergency. medical
condition. The nurse documents the patient’s condition on arrival as tripoding, in
respiratory distress; these are obvious signs of impending respiratory failure. The
emergency physician documents nursing notes review and acknowledges the
patient’s abnormal vital signs and pulse-oximetry. The discharge of this patient
with such presentation is obviously reckless with less than 2 hours treatment in
the emergency department without stable vital signs and room air pulse-oximetry.
Stabilization of a 4-year-old child would obviously require many more hours, if
not days;

6. Failure of nursing and/or respiratory therapy to question the physicians rapid and
obviously premature discharge of the patient with abnormal vital signs, a lack of
room air pulse-oximetry and inadequate time of observation without adequate
stabilization or observation;

7. Even the administration of injectable steroids for treatment of obvious respiratory
compromise due to status asthmaticus, the patient was discharged without a
reasonable period of observation to verify that her condition was improved and
stabilized;

8. Discharge of an unstabilized patient with the obvious risk of near term respiratory
failure;

It is my opinion, to a reasonable degree of medical certainty, that the above described
care was inconsistent with the above described principles of 42 U.S.C.A. § 1395dd (EMTALA).
Furthermore, this care provided on 2/10/18, caused and or contributed to Aaliyah Henderson’s
death within reasonable medical probability. Had such care been consistent with EMTALA
more likely than not Aaliyah Henderson would have survived and returned to her baseline
medical status.

My opinions are based on the available information and expressed to a reasonable degree
of medical certainty. They are subject to revision based upon future discovery.
